 

JAN - 3 2018

C\erk. U S Dis\rict Court
Dis\rict Of Montana

 

IN THE UNITED STATES DISTRICT COURT aaumgs
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA, CR 18-82-BLG-SPW-01

Plaintiff,

ORDER
vs.

FRANKLIN PAUL MCINTYRE,

Defendant.

 

 

Upon the United States’ Unopposed Motion to Dismiss Count II of the
Indictment Without Prejudice (Doc. 6), and for good cause shown,

IT IS HEREBY ORDERED that Count II of the indictment is

 

DISMISSED without prejudice.

IT IS FURTHER ORDERED that the trial set for Monday, January 14,
2019 at 9:00 a.m. is VACATED.

FURTHER, the Findings and Recommendation of U.S. Magistrate Judge

for Count I of the Indictment Will be adopted under separate Order.

l

The Clerk of Court is directed to notify the parties of the making of this
Order.

DATED this 3ml day of January, 2019.

Mé¢é£zp

SUSAN P. WATTERS
United States District Judge

